                      Case 2:19-cv-01536-RFB-BNW Document 7 Filed 12/04/19 Page 1 of 3



                1    Paul T. Trimmer
                     Nevada State Bar No. 9291
                2    Lynne K. McChrystal
                     Nevada State Bar No. 14739
                3    JACKSON LEWIS P.C.
                     300 S. Fourth Street, Suite 900
                4    Las Vegas, Nevada 89101
                     Tel: (702) 921-2460
                5    Email: paul.trimmer@jacksonlewis.com
                             lynne.mcchrystal@jacksonlewis.com
                6
                     Attorneys for Defendants Ramparts, LLC
                7    dba Luxor Hotel & Casino, New Castle Corp.
                     dba Excalibur Hotel & Casino, Circus Circus Casino Inc.
                8    dba Circus Circus Hotel & Casino

                9                               UNITED STATES DISTRICT COURT
              10                                       DISTRICT OF NEVADA
              11      TRUSTEES OF THE NEVADA RESORT                     Case No.: 2 :19-cv-01536-RFB-BNW
                      ASSOCIATION—INTERNATIONAL
              12      ALLIANCE OF THEATRICAL STAGE
                      EMPLOYEES AND MOVING PICTURE                      STIPULATION AND ORDER TO
              13      MACHINE OPERATORS OF THE UNITED                   EXTEND DEADLINE FOR
                      STATES AND CANADA, LOCAL 720, PENSION             DEFENDANTS’ RESPONSE TO
              14      TRUST; TRUSTEES OF THE NEVADA RESORT              PLAINTIFFS’ COMPLAINT
                      'ASSOCIATION INTERNATIONAL ALLIANCE
              15      OF THEATRICAL STAGE EMPLOYEES AND
                      MOVING PICTURE MACHINE OPERATORS                  (First Request)
              16      OF THE UNITED STATES AND CANADA,
                      LOCAL 720, WAGE DISABILITY TRUST; and
              17      TRUSTEES OF THE NEVADA RESORT
                      ASSOCIATION—INTERNATIONAL
              18      ALLIANCE OF THEATRICAL STAGE
                      EMPLOYEES AND MOVING PICTURE
              19      MACHINE OPERATORS OF THE UNITED
                      STATES AND CANADA, LOCAL 720,
              20      APPRENTICE AND JOURNEYMAN TRAINING
                      AND EDUCATION TRUST,
              21
                                   Plaintiff,
              22
                            vs.
              23
                     RAMPARTS, LLC dba Luxor Hotel &
              24     Casino, a Nevada limited liability company;
                     NEW CASTLE CORP. dba Excalibur Hotel
              25     & Casino, a Nevada corporation; and
                     CIRCUS CIRCUS CASINOS INC. d/b/a
              26     CIRCUS CIRCUS HOTEL & CASINO, a
                     Nevada corporation,
              27
                                   Defendant.
              28
JACKSON LEWIS P.C.
    LAS VEGAS
                      Case 2:19-cv-01536-RFB-BNW Document 7 Filed 12/04/19 Page 2 of 3


                             IT IS HEREBY STIPULATED by and between Plaintiffs Trustees Of The Nevada Resort
                1
                     Association—International Alliance Of Theatrical Stage Employees And Moving Picture Machine
                2
                     Operators Of The United States And Canada, Local 720, Pension Trust; Trustees Of The Nevada
                3
                     Resort 'Association International Alliance Of Theatrical Stage Employees And Moving Picture
                4
                     Machine Operators Of The United States And Canada, Local 720, Wage Disability Trust; And
                5
                     Trustees Of The Nevada Resort Association—International Alliance Of Theatrical Stage Employees
                6
                     And Moving Picture Machine Operators Of The United States And Canada, Local 720, Apprentice
                7
                     And Journeyman Training And Education Trust (“Plaintiffs”), through their counsel The Urban Law
                8
                     Firm, and Defendants Ramparts, LLC dba Luxor Hotel & Casino, New Castle Corp. dba Excalibur
                9
                     Hotel & Casino, Circus Circus Casino Inc. dba Circus Circus Hotel & Casino, (“Defendants”),
              10
                     through their counsel Jackson Lewis P.C., that Defendants shall have up to and including Friday,
              11
                     December 20, 2019, in which to respond to Plaintiffs’ Complaint. This Stipulation is submitted and
              12
                     based upon the following:
              13
                             1.      That Defendants’ answer or response is currently due on December 5, 2019.
              14
                             2.      That this is the first request for an extension of time for Defendants to respond to
              15
                     Plaintiff’s Complaint.
              16
                             3.      That such an extension is necessary because defense counsel requires additional
              17
                     time to investigate facts that will allow for an informed response to the pending Complaint.
              18
                             4.      That this request is made in good faith and not for the purpose of delay.
              19
                     ///
              20
                     ///
              21
                     ///
              22
                     ///
              23
                     ///
              24
                     ///
              25
                     ///
              26
                     ///
              27
                     ///
              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                          2
                      Case 2:19-cv-01536-RFB-BNW Document 7 Filed 12/04/19 Page 3 of 3


                              5.       That nothing in this Stipulation, nor the fact of entering to the same, shall be
                1
                     construed as waiving any claim and/or defense held by any party.
                2
                              Dated this 4th day of December, 2019.
                3
                       THE URBAN LAW FIRM                                  JACKSON LEWIS P.C.
                4

                5      /s/ Nathan R. Ring                                  /s/ Lynne K. McChrystal
                       Michael A. Urban                                    Paul T. Trimmer
                6      Nevada State Bar No. 3875                           Nevada State Bar No. 9291
                       Nathan R. Ring                                      Lynne K. McChrystal
                7      Nevada State Bar No. 12078                          Nevada State Bar No. 14739
                       4270 S. Decatur Blvd., Suite A-9                    300 S. Fourth Street, Suite 900
                8      Las Vegas, Nevada 89103                             Las Vegas, Nevada 89101
                9      Attorneys for Plaintiffs                            Attorneys for Defendants
              10

              11                                                  ORDER
              12                                                           IT IS SO ORDERED:
              13

              14
                                                                           United States District Court Judge
              15                                                           United States Magistrate Judge
              16                                                                   December 5, 2019
                                                                           Dated: _____________________________
              17

              18
                     4816-6838-8014, v. 1
              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                          3
